     Case 2:19-cv-05156-VEB Document 27 Filed 04/21/21 Page 1 of 1 Page ID #:397




 1
 2
 3
 4
 5
 6
                           UNITED STATES DISTRICT COURT
 7
 8                 FOR THE CENTRAL DISTRICT OF CALIFORNIA
 9
10 DEBI BORDEN on behalf of                     Case No. 2:19-cv-05156-VEB
11 RICHARD ALAN BORDEN,
   deceased,                                    ORDER APPROVING STIPULATION
12                                              FOR THE AWARD AND PAYMENT
13           Plaintiff,                         OF ATTORNEYS’ FEES AND
                                                EXPENSES PURSUANT TO THE
14                    v.                        EQUAL ACCESS TO JUSTICE ACT
15
   ANDREW SAUL, Commissioner of
16 Social Security,
17
              Defendant.
18
19        Based upon the parties’ Stipulation for the Award and Payment of Equal Access
20 to Justice Act Fees and Expenses, IT IS ORDERED that fees and expenses in the amount
21
   of FOUR THOUSAND NINE-HUNDRED DOLLARS and 00/100 ($4,900.00) as
22
23 authorized by 28 U.S.C. § 2412 be awarded subject to the terms of the Stipulation.
24        Dated this 21st day of April, 2021,
25
                                          /s/Victor E. Bianchini
26                                        VICTOR E. BIANCHINI
27                                        UNITED STATES MAGISTRATE JUDGE
28
